PER CURIAM.
This is a direct appeal from the Circuit Court of Dade County which held that Section 394.467, Florida Statutes (1973), was constitutional. We have jurisdiction. Article V, Section 3(b)(1), Florida Constitution.
We held the statute to be constitutional. In re Beverly, 342 So.2d 481, opinion filed January 27, 1977.
Other questions of law raised by appellant have been determined adversely to his contentions. In re Beverly, supra.
The judgment of the lower court is affirmed.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and ROBERTS (Retired), JJ., concur.